DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Claims 1, 3, 4, 5, 7, and 11 have been amended.  Claims 1-14 are pending with claims 13-14 withdrawn.  Claims 1-12 are under examination.
Applicant's arguments, see middle p. 7, filed 9 March 2022, with respect to the claim objections and 112 rejections have been fully considered and are persuasive.  The claim objections and 112 rejections of 10 November 2021 have been withdrawn. 
Applicant's arguments, see lower p. 7 to middle p. 9, filed 9 March 2022, with respect to the rejections of claims 1-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of JP 2015-098650.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-098650 as evidenced by JIS G 0551:2013.
	Regarding claims 1 and 11, JP '650 discloses "a metal mask material and a metal mask used for manufacturing an organic EL display" [0001] where deposition occurs [0002-0003,0014].  This plate is manufactured (i.e., prepared) from an Fe-base alloy with Ni+Co of 30-45 wt% and 0-6wt% of Co [0011] which is rolled.  The plate is rolled to between 0.02 mm and 0.10 mm [0014] (i.e., 20-100 µm); this range substantially overlaps with the claimed range of ≤30 µm.  
	Concerning the average cross-sectional area of crystal grains in the metal plate, JP '650 discloses that the grain size for the metal plate mask of their disclosure is has a grain size number specified in JIS G 0551 of 7.0 or more [0015].  According to Table B.1 of the JIS G 0551:2013 standard (p. 26), this range of a grain number of 7.0 or more is an average grain area (i.e., average cross-sectional area of crystal grains) of 980 µm2 or less; this range wholly encloses the claimed range of 0.5-50 µm2.  Note additionally sample 3 in table 1 of JP '650 that has a grain size number of 12, which correlates to an average grain size of 30 µm2.
As set forth in MPEP 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Concerning the claim language of "the cross section having an angle of from -10° to +10° with respect to a plane perpendicular to a rolling direction of the rolled steel, and
wherein the average cross-sectional area of crystals grains is calculated by analyzing measurement results obtained by an EBSD method, the [measurement] results being analyzed by an area method under conditions where a portion with a difference in crystal orientation of equal to or more than 5 degrees is recognized as a crystal grain boundary," JP '650 does not expressly state that the average grain area is determined by this method.
Although there is no disclosure that the test method for determining the average cross-sectional area of the crystal grains in the product of JP '650 is identical to the average cross-sectional area of the crystal grains of a cross section having an angle of from -10° to +10° with respect to a plane perpendicular to a rolling direction of the rolled steel, and wherein the average cross-sectional area of crystals grains is calculated by analyzing measurement results obtained by an EBSD method, the [measurement] results being analyzed by an area method under conditions where a portion with a difference in crystal orientation of equal to or more than 5 degrees is recognized as a crystal grain boundary, as is presently claimed, given that JP '650 discloses an average cross-sectional area of the crystal grains as is presently claimed and absent evidence of criticality in how average cross-sectional area of the crystal grains is measured, it is the Examiner's position that the average cross-sectional area of the crystal grains disclosed by JP '650 meets the claim limitation.
Additionally, per MPEP 2112.01(I), "[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433."
The prior art product of JP '650 may be selected by one of ordinary skill in the art to be substantially identical in both structure (i.e., thickness and average grain area) and chemical composition (i.e., steel with 30-38 wt% Co+Ni).
Therefore, a prima facie case of obviousness has been established against claim 1.
	Regarding claim 2, JP '650 manufactures their plate from an Fe-base alloy with Ni+Co of 30-45 wt% and 0-6wt% of Co [0011]; this range substantially encloses the claimed range of 30-38% by mass.
	Regarding claim 3, JP '650 discloses that the grain size for the metal plate mask of their disclosure is has a grain size number specified in JIS G 0551 of 7.0 or more [0015].  According to Table B.1 of the JIS G 0551:2013 standard (p. 26), this range of a grain number of 7.0 or more is an average grain area (i.e., average cross-sectional area of crystal grains) of 980 µm2 or less; this range wholly encloses the claimed range of 2.0-50 µm2.  Note additionally sample 3 in table 1 of JP '650 that has a grain size number of 12, which correlates to an average grain size of 30 µm2.
	Regarding claim 4, the plate of JP '650 is rolled to between 0.02 mm and 0.10 mm [0014] (i.e., 20-100 µm); this range substantially overlaps with the claimed range of 13-30 µm.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-098650 as evidenced by JIS G 0551:2013 as applied to claim 11 above, and further in view of WO 2018/235862.  The Examiner has provided a machine translation of WO 2018-235862.  The citation of the prior art in this rejection refers to the machine translation.
	Regarding claim 12, JP '650 as evidenced by JIS G 0551:2013 discloses a method that meets claim 11 as shown above.  However, JP '650 does not disclose an annealing step of annealing the metal plate obtained by rolling at from 500-600°C for 30-90s during transport.  WO '862 teaches for a similar metal plate a strain relief annealing step may be added between the shape correction step and the final heat treatment step (i.e., during transport) as described above to anneal at a recrystallization temperature or lower to remove distortion in the thin plate (i.e., the metal plate obtained by rolling) and that it is preferable to set the strain relief annealing to 400-750°C (upper p. 4).  Example 1 discloses that strain relief annealing at 630°C for 55s is sufficient to accomplish this task (middle p. 5).  As set forth in MPEP 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).  The disclosure in WO '862 of a workable example of strain relief annealing at 630°C for 55s and a preferable temperature range of 400-750°C is close to the claimed range of annealing at 500-600°C for 30-90s.  Therefore, it would have been obvious for one of ordinary skill in the art to add the annealing of WO '862 to the process of JP '650 in order to remove distortion.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-098650 as evidenced by JIS G 0551:2013 in view of US 2017/0141315.
	Regarding claims 5 and 10, JP '650 discloses "a metal mask material and a metal mask used for manufacturing an organic EL display" [0001] where deposition occurs [0002-0003,0014].  This plate is manufactured (i.e., prepared) from an Fe-base alloy with Ni+Co of 30-45 wt% and 0-6wt% of Co [0011] which is rolled.  The plate is rolled to between 0.02 mm and 0.10 mm [0014] (i.e., 20-100 µm); this range substantially overlaps with the claimed range of ≤30 µm.  
	Concerning the average cross-sectional area of crystal grains in the metal plate, JP '650 discloses that the grain size for the metal plate mask of their disclosure is has a grain size number specified in JIS G 0551 of 7.0 or more [0015].  According to Table B.1 of the JIS G 0551:2013 standard (p. 26), this range of a grain number of 7.0 or more is an average grain area (i.e., average cross-sectional area of crystal grains) of 980 µm2 or less; this range wholly encloses the claimed range of 0.5-50 µm2.  Note additionally sample 3 in table 1 of JP '650 that has a grain size number of 12, which correlates to an average grain size of 30 µm2.
As set forth in MPEP 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
JP '650 does not teach a step of forming through-holes in the sheet for a mask, but does indicate that "openings" may be formed in a metal mask by etching [0007].
US '315 teaches that through-holes in the deposition mask are formed by etching [0009], such as by etching during transport [0016] in a longitudinal direction (Fig. 12) in order to manufacture a deposition mask.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to form through-holes in the sheet for a mask of JP '650 by etching during transport in a longitudinal direction in order to use the sheet of JP '650 for its intended purpose of being a deposition mask.
	Concerning the claim language of "the cross section having an angle of from -10° to +10° with respect to a plane perpendicular to a rolling direction of the rolled steel, and
wherein the average cross-sectional area of crystals grains is calculated by analyzing measurement results obtained by an EBSD method, the [measurement] results being analyzed by an area method under conditions where a portion with a difference in crystal orientation of equal to or more than 5 degrees is recognized as a crystal grain boundary," JP '650 does not expressly state that the average grain area is determined by this method.
Although there is no disclosure that the test method for determining the average cross-sectional area of the crystal grains in the product of JP '650 is identical to the average cross-sectional area of the crystal grains of a cross section having an angle of from -10° to +10° with respect to a plane perpendicular to a rolling direction of the rolled steel, and wherein the average cross-sectional area of crystals grains is calculated by analyzing measurement results obtained by an EBSD method, the [measurement] results being analyzed by an area method under conditions where a portion with a difference in crystal orientation of equal to or more than 5 degrees is recognized as a crystal grain boundary, as is presently claimed, given that JP '650 discloses an average cross-sectional area of the crystal grains as is presently claimed and absent evidence of criticality in how average cross-sectional area of the crystal grains is measured, it is the Examiner's position that the average cross-sectional area of the crystal grains disclosed by JP '650 meets the claim limitation.
Additionally, per MPEP 2112.01(I), "[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433."
The prior art product of JP '650 may be selected by one of ordinary skill in the art to be substantially identical in both structure (i.e., thickness and average grain area) and chemical composition (i.e., steel with 30-38 wt% Co+Ni).
Therefore, a prima facie case of obviousness has been established against claims 5 and 10.
	Regarding claim 6, JP '650 manufactures their plate from an Fe-base alloy with Ni+Co of 30-45 wt% and 0-6wt% of Co [0011]; this range substantially encloses the claimed range of 30-38% by mass.
	Regarding claim 7, JP '650 discloses that the grain size for the metal plate mask of their disclosure is has a grain size number specified in JIS G 0551 of 7.0 or more [0015].  According to Table B.1 of the JIS G 0551:2013 standard (p. 26), this range of a grain number of 7.0 or more is an average grain area (i.e., average cross-sectional area of crystal grains) of 980 µm2 or less; this range wholly encloses the claimed range of 2.0-50 µm2.  Note additionally sample 3 in table 1 of JP '650 that has a grain size number of 12, which correlates to an average grain size of 30 µm2.
	Regarding claim 8, the plate of JP '650 is rolled to between 0.02 mm and 0.10 mm [0014] (i.e., 20-100 µm); this range substantially overlaps with the claimed range of 13-30 µm.
	Regarding claim 9, JP '650 does not disclose an apparatus including a deposition mask and a frame holding the deposition mask welded thereto.  However, US '315 teaches attaching formed deposition masks to a frame in a taut state by welding in order to prevent warping [0101].  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to make a deposition mask apparatus from the deposition mask made according to JP '650 in view of US '315 that meets instant claim 5 as discussed above and attaching formed deposition masks to a frame in a taut state by welding in order to prevent warping as taught by US '315.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/580,401 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a metal plate of rolled steel containing at least nickel with a thickness of ≤30µm, average cross-sectional area of crystal grains of 0.5-50µm2.  The dependent claims of the reference application substantially align with the respective dependent claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached on 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738